PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LI et al.
Application No. 16/838,704
Filed: April 2, 2020
For: PREPARATION METHOD AND APPLICATION OF COMPOUND MILK-BEER LYOPHILIZED FERMENTATION MICROORGANISM AGENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed March 25, 2021, to make the above-identified application special.  

The request and petition are DISMISSED. It is noted that the PPH request and petition lists the relied upon Office of Earlier Examination (OEE) work product as a decision to grant a patent mailed January 6, 2020. However, a decision to grant a patent cannot be the relied upon work product unless it was a first action allowance. Therefore the decision herein is based on the first Office action mailed March 8, 2019. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. 	The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA); 

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.	if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.	the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

Conditions (1) and (3) above are considered to have been met. However, the request to
participate in the PPH pilot program and petition fail to comply with condition(s) (2) and (4)-(5).

Regarding the requirement of condition (2), the Claims Correspondence Table states the U.S.
claims 1-10 are corresponding to the OEE claims 1-10. However, according to the Decision to Grant there are only 8 patentable/allowable claims. Therefore, a new claims correspondence table is needed to show how U.S. claims 9 and 10 correspond to an allowable/patentable OEE claim. It is applicant’s responsibility to compare and identify claims corresponding between the U.S. application and OEE application. 

Regarding the requirement of condition (4), the present PPH request and petition indicates that a copy of the OEE work product and translation are attached. However, a review of the official file record shows that the applicant failed to provide a copy of the Office action, prior to the Decision to Grant a Patent, along with the English language translation, if not already in the English language. 1

Regarding the requirement of condition (5), it cannot be determined if this requirement has been
met, since requirement (4) has not been satisfied. It is the applicant’s responsibility to ensure that
an IDS is filed listing all the documents cited by the Global/IP5 PPH participating office
examiner in the Global/IP5 PPH participating office action or work product and the copies of the
documents, except U.S. patents/U.S. patent application publications, have been submitted.

In view of the above, the PPH request and petition cannot be granted at this time.

Applicant is given ONE opportunity within a time period of ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to correct the deficiencies.  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  If the deficiencies are not corrected with the time period given, the application will await action in its regular turn.

Response must be filed via the Electronic Filing System (EFS) using the document description: Petition to make special under Patent Pros Hwy.  Any preliminary amendments and IDS submitted with the PPH documents must be separately indexed as a preliminary amendment and IDS, respectively. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins whose telephone number is (571) 272-0986.  All other inquiries concerning the examination or status of the application are accessible in the PAIR system at http://portal.uspto.gov/.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        








    
        
            
        
            
    

    
        1 Machine translations are acceptable.